— In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Rockland County (Skahen, S.), entered February 16, 1982, which is in favor of the defendants upon a jury verdict. Judgment affirmed, with costs. Our examination of the record leads us to the conclusion that the jury’s verdict in favor of the defendants was supported by the weight of the evidence. There is no indication that the jury determined that the collision was the result of an “unavoidable accident”. Rather, in conformity with the special verdict sheet submitted to it by the court, the jury found that the defendants were not negligent in the operation of their vehicle. We have considered the other points raised by the plaintiffs and have found them to be without merit. Damiani, J. P., Titone, Gulotta and Rubin, JJ., concur.